Exhibit 10(ss)

EXECUTION COPY

GUARANTEE

GUARANTEE dated as of October 10, 2007, by each of the signatories listed on the
signature pages hereto and each of the other entities that becomes a party
hereto pursuant to Section 19 (the “Guarantors” and individually, a
“Guarantor”), in favor of the Collateral Agent for the benefit of the Secured
Parties.

W I T N E S S E T H:

WHEREAS, the Company (as defined herein) is party to the Credit Agreement, dated
as of October 10, 2007 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) among Energy Future Competitive Holdings Company, a Texas
corporation (“US Holdings”), Texas Competitive Electric Holdings Company LLC, a
Delaware limited liability company (the “Company”), the lending institutions
from time to time parties thereto (the “Lenders”), Citibank, N.A., as
Administrative Agent and as Collateral Agent, and the other agents and entities
party thereto, pursuant to which, among other things, the Lenders have severally
agreed to make Loans and Posting Advances to the Company and the Letter of
Credit Issuers have agreed to issue Letters of Credit for the account of Parent
and its Subsidiaries (collectively, the “Extensions of Credit”) upon the terms
and subject to the conditions set forth therein and Cash Management Banks or
Hedge Banks may from time to time enter into Secured Cash Management Agreements,
Secured Hedging Agreements and Secured Commodity Hedging Agreements;

WHEREAS, each Guarantor (other than US Holdings) (each, a “Subsidiary
Guarantor”)is a direct or indirect wholly-owned Domestic Subsidiary of the
Company;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Company to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Company under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Collateral Agent for the benefit of the Secured
Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Company under the Credit Agreement and to induce one or more Cash
Management Banks or Hedge Banks to enter into Secured Cash Management
Agreements, Secured Hedging Agreements and Secured Commodity Hedging Agreements,
the Guarantors hereby agree with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) The following terms have the following meanings:

“Guarantee Termination Date” has the meaning set forth in Section 2(e).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee.

(a) Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Collateral Agent, for the ratable
benefit of the Secured Parties, the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of anyone other than such Guarantor (including amounts that would
become due but for operation of the automatic stay under 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)).

(b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.

(c) Each Guarantor further agrees to pay any and all reasonable and documented
out-of-pocket costs and expenses (including all reasonable and documented fees,
disbursements and other charges of one firm of counsel, and, if necessary, one
firm of regulatory counsel and/or oen firm of local counsel in each appropriate
jurisdiction, to the Administrative Agent and Collateral Agent (and, in the case
of an actual or perceived conflict of interest where the Person affected by such
conflict informs the Company of such conflict and thereafter, after receipt of
the consent of the Company (which consent shall not be unreasonably withheld or
delayed), retains its own counsel, of another firm of counsel for such affected
Person) that may be paid or incurred by the Administrative Agent or the
Collateral Agent or any other Secured Party in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, such Guarantor under this Guarantee.

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.

(e) No payment or payments made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any other Secured Party from the Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in

 

-2-



--------------------------------------------------------------------------------

reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment or payments, other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until all
Obligations (other than any contingent indemnity obligations not then due) are
paid in full, the Commitments are terminated and no Letters of Credit shall be
outstanding or all Letters of Credit shall have been Cash Collateralized or
otherwise back stopped to the reasonable satisfaction of the applicable Letter
of Credit Issuers (the “Guarantee Termination Date”), notwithstanding that from
time to time during the term of the Credit Agreement and any Secured Cash
Management Agreement, Secured Hedging Agreement or Secured Commodity Hedging
Agreement the Credit Parties may be free from any Obligations.

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.

3. Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent a Subsidiary Guarantor shall have paid more than its proportionate share
of any payment made hereunder (including by way of set-off rights being
exercised against it), such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder who has not
paid its proportionate share of such payment. Each Subsidiary Guarantor’s right
of contribution shall be subject to the terms and conditions of Section 5
hereof. The provisions of this Section 3 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Collateral Agent
and the other Secured Parties, and each Subsidiary Guarantor shall remain liable
to the Collateral Agent and the other Secured Parties up to the maximum
liability of such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise) to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights (or if
subrogated by operation of law, such Guarantor hereby waives such rights to the
extent permitted by applicable law) of the Collateral Agent or any other Secured
Party against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of any of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution or reimbursement from the Company or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
the Guarantee Termination Date. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the Guarantee
Termination Date, such amount shall be held by such Guarantor in trust for the
Collateral Agent and the

 

-3-



--------------------------------------------------------------------------------

other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Collateral Agent
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Collateral Agent, if required), to be applied against the Obligations,
whether due or to become due, in such order as the Collateral Agent may
determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit and any other documents executed and delivered
in connection therewith and the Secured Cash Management Agreements, Secured
Hedging Agreements, Secured Commodity Hedging Agreements, and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreements, the party thereto) may deem advisable from time to
time and (d) any collateral security, guarantee or right of offset at any time
held by the Collateral Agent or any other Secured Party for the payment of any
of the Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against any Guarantor, the Collateral
Agent or any other Secured Party may, but shall be under no obligation to, make
a similar demand on the Company or any Guarantor or any other person, and any
failure by the Collateral Agent or any other Secured Party to make any such
demand or to collect any payments from the Company or any Guarantor or any other
person or any release of the Company or any Guarantor or any other person shall
not relieve any Guarantor in respect of which a demand or collection is not made
or any Guarantor not so released of its several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Collateral Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Further, each Guarantor expressly waives each and every right to which it may be
entitled by virtue of the suretyship law of the state of Texas, including
without limitation, any rights pursuant to Rule 31, Texas Rules of Civil
Procedure, Articles 1986 and 1987, Revised Civil Statutes of Texas and Chapter
34 of the Texas Business and Commerce Code.

7. Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon this Guarantee or acceptance of this Guarantee. All
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between the Company and any of the Guarantors,
on the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, promptness, presentment,
protest and notice of protest, demand for payment

 

-4-



--------------------------------------------------------------------------------

or performance, notice of default or nonpayment, notice of acceptance and any
other notice in respect of the Obligations or any part of them, and any defense
arising by reason of any disability or other defense of the Company or any of
the Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement, any other Credit Document,
any Letter of Credit, any Secured Cash Management Agreement, Secured Commodity
Hedging Agreement or Secured Hedging Agreement, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Company against the Collateral Agent or any other Secured Party
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Company or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of the Company for the Obligations,
or of such Guarantor under this Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against any Guarantor,
the Collateral Agent and any other Secured Party may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Company or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Collateral Agent or any other Secured Party to pursue such other rights or
remedies or to collect any payments from the Company or any such other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Company or any such other Person or
any such collateral security, guarantee or right of offset, shall not relieve
such Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Collateral Agent and the other Secured Parties against such Guarantor.

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until the Guarantee Termination Date, notwithstanding
that from time to time during the term of the Credit Agreement and any Secured
Cash Management Agreement, Secured Hedging Agreement or Secured Commodity
Hedging Agreement the Credit Parties may be free from any Obligations.

(c) A Guarantor shall automatically be released from its obligations hereunder
and the Guarantee of such Guarantor shall be automatically released under the
circumstances described in Section 13.1 of the Credit Agreement.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in U.S. Dollars.
Each Guarantor agrees that the provisions of Sections 5.4 and 13.19 of the
Credit Agreement shall apply to such Guarantor’s obligations under this
Guarantee.

 

-5-



--------------------------------------------------------------------------------

10. Representations and Warranties; Covenants.

(a) Each Guarantor hereby represents and warrants that the representations and
warranties set forth in Section 8 of the Credit Agreement as they relate to such
Guarantor and in the other Credit Documents to which such Guarantor is a party,
all of which are hereby incorporated herein by reference, are true and correct
in all material respects as of the Closing Date (or where such representations
and warranties expressly relate to an earlier date, as of such earlier date),
and the Collateral Agent and each other Secured Party shall be entitled to rely
on each of them as if they were fully set forth herein.

(b) Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
the Guarantee Termination Date, such Guarantor shall take, or shall refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that no violation of any provision, covenant or agreement contained in
Section 9 or Section 10 of the Credit Agreement and so that no Default or Event
of Default, is caused by any act or failure to act of such Guarantor or any of
its Subsidiaries.

11. Authority of the Collateral Agent.

(a) The Collateral Agent enters into this Guarantee in its capacity as agent for
the Secured Parties from time to time. The rights and obligations of the
Collateral Agent under this Guarantee at any time are the rights and obligations
of the Secured Parties at that time. Each of the Secured Parties has (subject to
the terms of the Credit Documents) a several entitlement to each such right, and
a several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Secured Parties, or any of them, under this Guarantee may be exercised by the
Collateral Agent. No party to this Guarantee is obliged to inquire whether an
exercise by the Collateral Agent of any such right, remedy or discretion is
within the Collateral Agent’s authority as agent for the Secured Parties.

(b) Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit Documents) in the identity of the
persons from time to time comprising the Secured Parties gives rise to an
equivalent change in the Secured Parties, without any further act. Upon such an
occurrence, the persons then comprising the Secured Parties are vested with the
rights, remedies and discretions and assume the obligations of the Secured
Parties under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Collateral Agent to give effect to the change in Lenders
contemplated in this Section 11(b) by countersigning an Assignment and
Acceptance.

12. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Company
at the Company’s address set forth in Section 13.2 of the Credit Agreement.

13. Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission (e.g. a “pdf” or “tif” file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Guarantee signed by all the parties
shall be lodged with the Collateral Agent and the Company.

14. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or

 

-6-



--------------------------------------------------------------------------------

unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

15. Integration. This Guarantee together with the other Credit Documents
represent the agreement of each Guarantor and the Collateral Agent with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

16. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantors and the Collateral Agent in accordance with Section 13.1
of the Credit Agreement.

(b) Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 16(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or any Secured Party would
otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

17. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

18. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and assigns
except that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Collateral Agent, except pursuant to a transfer expressly permitted by the
Credit Agreement.

19. Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto or in such other form reasonably satisfactory to
the Collateral Agent. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guarantee shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

 

-7-



--------------------------------------------------------------------------------

20. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

21. Submission to Jurisdiction; Waivers; Service of Process. Each Guarantor
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Company at the Company’s address set forth in the Credit Agreement, and
such Person hereby irrevocably authorizes and directs the Company to accept such
service on its behalf;

(d) agrees that nothing herein shall affect the right of the Collateral Agent or
any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.

22. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

23. Oncor Seperateness. (a) The Collateral Agent, on behalf of itself and the
Secured Parties, acknowledges (i) the legal separateness of the Company and the
Guarantors from Oncor Holdings and its Subsidiaries, (ii) that the lenders under
the Oncor Credit Facility and the noteholders under Oncor and its Subsidiaries’
indentures have likely advanced funds thereunder in reliance upon the
separateness of Oncor and its Subsidiaries (and in the case of the Oncor Credit
Facility, Oncor Holdings, and its Subsidiaries) from the Company and the
Guarantors, (iii) that Oncor Holdings and its Subsidiaries have assets and
liabilities that are separate from those of TXU Corp. and its other
Subsidiaries, (iv) that the Obligations owing under the Credit Documents are
obligations and liabilities of the Company and the Guarantors only, and are not
the obligations or liabilities of Oncor Holdings or any of its Subsidiaries,
(v) that the Secured Parties shall look solely to the Company, the
Guarantors and their assets, and not to any assets, or to the pledge of any
assets, owned by Oncor Holdings or any of its Subsidiaries, for the repayment of
any amounts payable pursuant to the Credit Documents or any Secured Cash
Management

 

-8-



--------------------------------------------------------------------------------

Agreement, Secured Hedging Agreement or Secured Commodity Hedging Agreement and
for satisfaction of any other Obligations owing to the Secured Parties under the
Credit Documents or any Secured Cash Management Agreement, Secured Hedging
Agreement or Secured Commodity Hedging Agreement and (vi) that none of Oncor
Holdings or its Subsidiaries shall be personally liable to the Secured Parties
for any amounts payable, or any other liability, under the Credit Documents or
any Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreement.

(b) The Collateral Agent, on behalf of itself and the Secured Parties, shall not
(i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against Oncor Holdings, Oncor, or any of their Subsidiaries, or against any
of Oncor Holdings’s, Oncor’s, or any of their Subsidiaries’ assets. The
Collateral Agent, on behalf of itself and the Secured Parties, acknowledges and
agrees that each of Oncor Holdings, Oncor, and their Subsidiaries is a third
party beneficiary of the forgoing covenant and shall have the right to
specifically enforce such covenant in any proceeding at law or in equity.

[Signature pages follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 

ENERGY FUTURE COMPETITIVE
HOLDINGS COMPANY By:   /s/ Anthony R. Horton   Name:   Anthony R. Horton  
Title:   Authorized Signatory

[Signature Page – Guarantee]



--------------------------------------------------------------------------------

BIG BROWN 3 POWER COMPANY LLC

BIG BROWN LIGNITE COMPANY LLC

BIG BROWN POWER COMPANY LLC

COLLIN POWER COMPANY LLC

DECORDOVA POWER COMPANY LLC

GENERATION MT COMPANY LLC

GENERATION SVC COMPANY

LAKE CREEK 3 POWER COMPANY LLC

LUMINANT BIG BROWN MINING COMPANY LLC

LUMINANT ENERGY COMPANY LLC

LUMINANT ENERGY SERVICES COMPANY

LUMINANT GENERATION COMPANY LLC

LUMINANT HOLDING COMPANY LLC

LUMINANT MINERAL DEVELOPMENT COMPANY LLC

LUMINANT MINING COMPANY LLC

LUMINANT MINING SERVICES COMPANY

LUMINANT POWER SERVICES COMPANY

LUMINANT RENEWABLES COMPANY LLC

MARTIN LAKE 4 POWER COMPANY LLC

MONTICELLO 4 POWER COMPANY LLC

MORGAN CREEK 7 POWER COMPANY LLC

NCA RESOURCES DEVELOPMENT COMPANY LLC

OAG GROVE MANAGEMENT COMPANY LLC

OAK GROVE MINING COMPANY LLC

OAK GROVE POWER COMPANY LLC

SANDOW POWER COMPANY LLC

TRADINGHOUSE 3 & 4 POWER COMPANY LLC

TRADINGHOUSE POWER COMPANY LLC

TXU CHILLED WATER SOLUTIONS COMPANY

TXU ENERGY RETAIL COMPANY LLC

TXU ENERGY RETAIL MANAGEMENT COMPANY LLC

TXU ENERGY SOLUTIONS COMPANY LLC

TXU ENERGY TRADING (CALIFORNIA) COMPANY

TXU ET SERVICES COMPANY

TXU RETAIL SERVICES COMPANY

TXU SEM COMPANY

TXU SESCO COMPANY LLC

TXU SESCO ENERGY SERVICES COMPANY

VALLEY NG POWER COMPANY LLC

VALLEY POWER COMPANY LLC

WICHITA/VICTORY AVE., LLC

 

By:   /s/ Anthony R. Horton   Name:   Anthony R. Horton   Title:   Authorized
Signatory

[Signature Page – Guarantee]



--------------------------------------------------------------------------------

TCEH FINANCE, INC. By:   /s/ Anthony R. Horton   Name:   Anthony R. Horton  
Title:   Authorized Signatory

[Signature Page – Guarantee]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:   /s/ Aaron Dannenberg   Name:  
Aaron Dannenberg   Title:   Vice-President

Signature Page Guarantee Agreement



--------------------------------------------------------------------------------

ANNEX A TO

THE GUARANTEE

SUPPLEMENT NO. [ ] dated as of [            ] to the GUARANTEE dated as of
October 10, 2007, among each of the Guarantors listed on the signature pages
thereto (each such subsidiary individually, a “Guarantor” and, collectively, the
“Guarantors”), and Citibank, N.A., as Collateral Agent for the benefit of the
Secured Parties.

A. Reference is made to the Credit Agreement, dated as of October 10, 2007 (as
the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”) among Energy
Future Competitive Holdings Company, a Texas corporation (“US Holdings”), Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
(the “Company”), the lending institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as Administrative Agent and as Collateral Agent, and
the other agents and entities party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee.

C. The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuers make their respective Extensions of Credit to the
Company under the Credit Agreement and to induce one or more Cash Management
Banks or Hedge Banks to enter into Secured Cash Management Agreements, Secured
Hedging Agreements and Secured Commodity Hedging Agreements.

D. Section 9.11 of the Credit Agreement and Section 19 of the Guarantee provide
that additional Subsidiaries may become Guarantors under the Guarantee by
execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee in order to induce the Lenders and the Letter of Credit
Issuer to make additional Extensions of Credit, and to induce one or more Cash
Management Banks or Hedge Banks to enter into Secured Cash Management
Agreements, Secured Hedging Agreements and Secured Commodity Hedging Agreements,
and as consideration for Extensions of Credit previously made.

Accordingly, the Collateral Agent and each New Guarantor agree as follows:

SECTION 1. In accordance with Section 19 of the Guarantee, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (or, where such representations and
warranties expressly relate to an earlier date, as of such earlier date). Each
reference to a Guarantor in the Guarantee shall be deemed to include each New
Guarantor. The Guarantee is hereby incorporated herein by reference.

SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
similar laws related to or affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or law).



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Company
and the Collateral Agent. This Supplement shall become effective as to each New
Guarantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Guarantor
and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

  as Guarantor

 

By:       Name:     Title:  

 

CITIBANK, N.A., as Collateral Agent By:       Name:     Title:  